Order and judgment (one paper), Supreme Court, New York County (Michael Stallman, J.), entered on or about January 27, 2003, which denied petitioner’s Freedom of Information Law application, and dismissed the petition, unanimously affirmed, without costs.
Eetitioner’s request to respondent District Attorney was for “ ‘a reasonably detailed current list by subject matter, of all records in the possession of the agency, whether or not available under this article,’ ” quoting Eublic Officers Law § 87 (3) (c).
*276Respondent’s response was a list enumerating 215 types of documents. Dissatisfied, petitioner brought the instant CPLR article 78 proceeding, claiming that the list is incomplete because it does not contain “all prosecution case file(s)” and “each and every record contained in each prosecution case file(s).” According to petitioner, the list “should have been updated daily” to reflect particular reports, statements, arrests and indictments as they occur. The proceeding was properly dismissed. Respondent’s subject matter list need not refer to each and every document his agency maintains, but only to categories of records in detail sufficient to permit an applicant to “identify the category of records that may include the records sought” (Matter of Allen v Strojnowski, 129 AD2d 700, 701 [1987], appeal dismissed and lv denied 70 NY2d 871 [1987]). Concur—Buckley, PJ., Tom, Ellerin and Gonzalez, JJ.